Citation Nr: 0936303	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-26 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic adjustment disorder.  

2.  Entitlement to an initial compensable rating for hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1968.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The issue of entitlement to a compensable rating for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Throughout the entire appeal period, the Veteran's chronic 
adjustment disorder has been manifested by some anxiety and 
sleep disruption.  Objective findings include symptoms 
controlled by continuous medication, no findings of depressed 
mood, no mention of presence or absence of suspiciousness, 
finding of no panic attacks, and normal memory.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for chronic adjustment disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.21, 4.126, 4.130, 
Diagnostic Code (DC) 9440 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2008).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

At the outset, the Board notes that the Veteran's claim is an 
appeal from an initial assignment of a disability rating.  As 
such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board finds that the record does not reflect any distinct 
period of time during the appeal period when the criteria for 
the next higher ratings were met.  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

During the course of this claim, the Veteran underwent a VA 
psychological examination in December 2006 and March 2008 as 
well as a VA psychological consult in February 2006 and 
regular outpatient treatment with VA.  As an initial matter, 
the Board finds that the evaluations are adequate for rating 
purposes.  Specifically, the examiners obtained a history 
from the Veteran, conducted thorough examinations, and (in 
the case of the December 2006 and March 2008 VA examiners) 
reviewed service treatment records.  There is no indication 
that the examiners were not fully aware of the Veteran's past 
medical history or that they misstated any relevant facts.  
Therefore, the Board can proceed to adjudicate this increased 
rating issue on appeal.

In this case, throughout the entire period on appeal, the 
Veteran was has been assigned a 10 percent rating for a 
chronic adjustment disorder under DC 9440.  He contends that 
his symptoms are of such severity as to warrant a higher 
rating.

A 30 percent rating for chronic adjustment disorder is 
assigned when the evidence shows occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behaviour, self-care, and conversation normal), due 
to such symptoms as:  
*	depressed mood, 
*	anxiety, 
*	suspiciousness, 
*	panic attacks (weekly or less often), 
*	chronic sleep impairment, 
*	mild memory loss (such as forgetting names, directions, 
recent events).
38 C.F.R. § 4.130, DC 9440. 
After a thorough review of the entire claims file, the Board 
finds that the Veteran does not meet the criteria for an 
increase to a 30 percent rating.  

First, the evidence does not support an increase due to 
depressed mood.  An August 2005 outpatient treatment record 
indicated that the Veteran was active at home and work and 
that his mood had improved with slightly brighter affect.  At 
that time, he reported that medication had been helpful in 
reducing intensity of anger and preoccupation with problems.  
Further, he was able to talk about a variety of other 
subjects during the appointment.  

Then, at a February 2006 VA psychological consultation, the 
Veteran's mood was noted as tense.  The February 2006 VA 
psychologist noted that he was coherent but very talkative, 
repeatedly answering in overly obsessive details, and 
feedback as to such did not alter his response.  The 
psychologist further noted that his affect was congruent and 
that he communicated repeatedly his positive evaluation of 
his many attributes.  

Subsequently, a July 2006 outpatient treatment record 
indicated that his mood was "neutral to reactive dysthymia 
(work related) with a restrained affect."  The December 2006 
VA examiner noted that his mood was anxious.  And, the March 
2008 VA examiner noted that his mood was tense.  In June 
2008, his mood was again noted as neutral.  Although his mood 
has been described at times as tense or anxious, it has not 
been described as depressed.  Significantly, he has not 
reported that his mood has interfered with his ability to 
work.  As such, the evidence does not support a higher rating 
for depressed mood.  

Next, the evidence does not support an increase due to 
anxiety.  The December 2006 VA examiner noted that although 
the Veteran had some reduced reliability and productivity due 
to his anxiety and obsessiveness but the reduced reliability 
and productivity was also due to Axis II disorder which is 
not related to service.  None of the other treatment records 
reported anxiety per se.  However, during a February 2006 VA 
psychological consult, he "communicat[ed] an inability to 
handle life stressors like traffic."  Although he has 
expressed some level of anxiety, the evidence does not 
support a higher rating for anxiety.  

Next, the evidence does not support an increase due to 
suspiciousness.  None of the outpatient treatment records or 
VA examinations commented on the presence or absence of 
suspiciousness. 

Next, the evidence does not support an increase due to panic 
attacks.  In fact, both the December 2006 and March 2008 VA 
examiners noted that the Veteran did not have panic attacks.  
The outpatient treatment records do not reflect any 
complaints of panic attacks. 

Next, the evidence does not support an increase due to 
chronic sleep impairment, although the Veteran has reported 
some sleep impairment.  A December 2005 outpatient treatment 
record revealed that his wife noticed that since he had lost 
his job several years ago, he was more aggressive and 
uninhibited with more obsessive compulsive like behaviors 
which interrupted his daily activities as well as sleep.  At 
his December 2006 VA examination, he reported difficulty 
falling asleep on a daily basis and sleeping an average of 5 
hours.  At his March 2008 VA examination, he reported that he 
has "some difficulty sleeping well if work doesn't go 
well."  

Although the Veteran has expressed some sleep impairment, he 
has not reported that his sleep impairment affects his 
ability to work.  To the contrary, he reported that he 
continues to work full time and has been told he does his job 
too well.  Therefore, the evidence does not support a higher 
rating for sleep impairment.  

Next, the evidence does not support an increase due to mild 
memory loss.  The December 2006 VA examiner noted that the 
Veteran's remote and immediate memory were normal but that 
his recent memory was mildly impaired. Then, the March 2008 
VA examiner noted that his remote, recent, and immediate 
memory were normal.  Although he has expressed mild 
impairment of recent memory on one occasion, the evidence 
does not support a higher rating for an increase due to mild 
memory loss.  

The Board has also considered other factors not specifically 
listed under the 30 percent criteria including the Veteran's 
interpersonal relationships and judgment.  In the February 
2006 psychological consult report, the Veteran was found to 
be moderately cooperative interpersonally.  At that consult, 
he reported that he had problems with past employers 
regarding issues of sexual harassment and trespassing.  In 
December and May 2006, treatment records indicated that he 
was socially withdrawn and shy.  In July 2006, he reported 
ongoing problems with his co-workers, but in March 2008, he 
reported that his employer (where he also worked in 2006) 
told him he does his job too well.  

On many occasions, in the outpatient treatment records and VA 
examination reports, it was also noted that he had a good 
relationship with his wife, although in May 2008, he 
complained that he had problems with her.  It is noted that 
she has also submitted statements on his behalf and 
accompanied him to his examinations. 

Outpatient treatment records and VA examination reports 
consistently found that the Veteran had good insight and 
judgment, although at March 2008 VA examination, he reported 
that his employer stated that customers complain that he is 
too aggressive when checking inside of closed containers.  

Outpatient treatment records and VA examination reports also 
consistently found that the Veteran was alert and oriented to 
all four spheres.  A May 2006 assessment report noted that he 
experienced bizarre somatic symptoms delusional in nature.  
But the December 2006 VA examination noted that he had no 
hallucinations and a June 2008 outpatient treatment record 
reflected that he had "no delusions or perceptual 
disturbances."  

In all of his outpatient treatment records and psychological 
examination reports or evaluations, medical professionals 
noted that the Veteran exhibits no suicidal or homicidal 
ideations.

In further finding against the assignment of the next-higher 
30 percent rating for PTSD, the Board points to the Veteran's 
Global Assessment of Functioning (GAF) scores.  GAF is a 
scale used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale 
may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)). 

In the present case, the evidence reveals a GAF score of 65, 
assigned in December 2006 and March 2008.  GAF scores from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and has 
some meaningful interpersonal relationships.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994). 

Most notably, the Veteran has been able to maintain full time 
employment for the past 2 to 5 years and the evidence does 
not support an increase for the symptoms raised above.  In 
its October 2008 informal brief presentation, the Veteran's 
representative argued that the Veteran had increased 
tardiness and poor social interaction, which was the main 
aspect of his job.  

Based on the foregoing, the evidence more closely 
approximates the 10 percent rating for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or symptoms 
controlled by continuous medication. 

	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (noting "although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").
	
In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his service-connected chronic 
adjustment disorder)-according to the appropriate diagnostic 
codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).
	
The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
chronic adjustment disorder; however, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  
	
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability.  See 
Cartright, 2 Vet. App. at 25.  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's chronic adjustment disorder has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.

The evidence does not suggest that the Veteran underwent any 
periods of hospitalization with regard to his service-
connected chronic adjustment disorder.  He reported that in 
July 2008, he was attacked by a customer and required a week 
off from work.  He also sought psychological treatment from 
VA in conjunction with the attack but there was no indication 
that the Veteran provoked the attack or that his time off 
from work was related to his service-connected chronic 
adjustment disorder.  He was also hospitalized for one week 
in May 2008 for an illness unrelated to the disability in 
question. 

Furthermore, the Veteran has not reported that his service-
connected disability has affected his ability to work.  In 
December 2006, he reported to the VA examiner that he is 
tardy to work due to headaches but is not often absent from 
work.  In March 2008, he reported to the VA examiner that his 
boss told him that he does his job too well.  He has been 
working as a department store greeter for the last 2 to 5 
years.  Before that, he was a security officer for 20 years 
before he was laid off. 

For these reasons, the evidence does not show that he was not 
adequately compensated for his disability by the regular 
rating schedule.  Accordingly, the Board finds that referral 
for assignment of an extra-schedular evaluation is not 
warranted in this case.  

In conclusion, the Board finds that the symptoms do not more 
nearly approximate the criteria for an increased initial 
rating of a chronic adjustment disorder for the entire period 
on appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records and he was afforded VA examinations in 
December 2006 and March 2008.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

An increased initial rating in excess of 10 percent for 
chronic adjustment disorder is denied.


REMAND

With respect to the Veteran's claim for a compensable initial 
rating for his service-connected hearing disability, the 
Board finds that additional development is required in order 
to satisfy VA's obligations under the VCAA.  

Specifically, the March 2008 VA examiner was unable to obtain 
adequate test results despite repeated attempts and 
reinstruction.  The examiner opined that "the Veteran did 
not appear to be putting forth a good faith effort to 
cooperate with the examiner."  The Board finds that this 
examination report is not reliable for the purpose of 
determining whether an increased initial evaluation is 
warranted.  As the Veteran cooperated during past 
examinations, the Board finds that another opportunity for an 
audiology examination is warranted. 

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  In this regard, 
the Board notes that the Veteran receives treatment at the VA 
Medical Center in Gainesville, Florida and the last records 
in the claims folder are dated in August 2008.  All VA 
treatment records since August 2008 should be associated with 
the claims folder.  38 C.F.R. § 3.159 (c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the 
Gainesville, Florida VA medical center 
for the period from August 2008.  All 
efforts to obtain these records should be 
documented in the claims folder. 

2.  Schedule the Veteran for an audiology 
examination to determine the nature and 
extent of his service-connected bilateral 
hearing disability.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed and the examination report 
should comply with all AMIE protocols for 
rating hearing loss.  

3.  Thereafter, re-adjudicate the issue 
on appeal.  If the decisions remain in 
any way adverse to the Veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


